Citation Nr: 9928668	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  96-21 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel
INTRODUCTION

The veteran had active military service from October 1940 
until August 1964.   The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied entitlement to the 
benefits sought on appeal.

The veteran had designated the Disabled American Veterans as 
his representative in March 1989.  However, 38 C.F.R. §  
20.611 provides that a representative appointed by a claimant 
will only continue to be recognized for a period of one year 
after the death of the claimant.  In this case, the veteran 
died in 1994.  Therefore, his appointment of the Disabled 
American Veterans was no longer valid.  Therefore, in July 
1999, the Board contacted the appellant in order to give her 
an opportunity to appoint a representative.  In August 1999, 
the appellant filed a VA Form 21-22 which designated the 
Disabled American Veterans as her representative.  

 
FINDINGS OF FACT

1.  The veteran died in October 1994 at the age of 74, many 
years after discharge from service.

2.  The death certificate discloses that the veteran's death 
was caused by multiorgan failure due to cardiac arrest 
secondary to arterial hypertension.

3.  At the time of the veteran's death, service connection 
was in effect for a prostate gland resection, urinary 
incontinence, artificial sphincter with scrotal pump, 
evaluated as 60 percent disabling; a scar of the chin and 
below the left eye, evaluated as 10 percent disabling; a 
ventral hernia, evaluated as 10 percent disabling; low back 
strain, evaluated as 10 percent disabling; right otitis 
externa, evaluated as noncompensable.  He had a combined 70 
percent rating and had been entitled to a total rating by 
reason of individual unemployability (TDIU) since August 5, 
1988.

4.  The appellant has not presented competent medical 
evidence showing that the fatal cardiovascular disorder, 
including hypertension developed during service or was in any 
manner related to the veteran's service.

5.  The appellant has not presented competent medical 
evidence showing that the veteran's service-connected 
disorders caused or aggravated the cardiovascular disorder 
which caused his death or that his service-connected 
disorders caused or contributed substantially or materially 
to cause the veteran's death.

6.  The appellant's claim for service connection for the 
cause of the veteran's death is not plausible.

7.  The RO granted entitlement to a TDIU in a rating decision 
in October 1992, effective as of August 5, 1988, the date of 
the original claim for a TDIU.

8.  The appellant submitted a claim for DIC benefits to the 
RO in October 1994. 


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  There is no legal entitlement to DIC benefits under 38 
U.S.C.A. § 1318.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. 
§§ 3.22, 20.1106 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The service medical records disclose that a cardiovascular 
disorder, including hypertension, was not demonstrated.  For 
example, a blood pressure reading on examination in January 
1958 was 125/80.  An electrocardiogram (EKG) in April 1961 
was normal and a blood pressure reading on that examination 
was 120/90.  Another EKG in October 1962 was within normal 
limits and his blood pressure at that time was 126/80.  On 
the retirement examination in June 1964, his blood pressure 
was 120/80 and his cardiovascular system was normal.  An EKG 
was within normal limits.

On a VA examination in October 1964, the veteran's blood 
pressure was 110/72 and his cardiovascular system was 
described as within normal limits.  

A rating decision in March 1965 granted service connection 
for chronic prostatitis, evaluated as 10 percent disabling, 
and for a ventral hernia, low back strain, and chronic otitis 
externa, right, all rated noncompensable.

A cardiovascular disorder was not noted during a period of VA 
hospitalization from April to June 1973.  On a VA examination 
in November 1973, his blood pressure was 120/84 and his 
cardiovascular evaluation was normal. 

A rating decision in June 1974 granted a temporary total 100 
percent rating.  A rating decision in October 1974 found that 
the June 1974 rating decision constituted clear and 
unmistakable error and granted 20 percent under Diagnostic 
code 7526 as of July 1, 1973.  

The veteran had a period of VA hospitalization from October 
to November 1986 for treatment of urinary incontinence.  High 
blood pressure was diagnosed at discharge. 

A rating decision in June 1988 granted a temporary total 100 
percent rating under 38 C.F.R. § 4.29 from October 21, 1986, 
through November 30, 1986, and assigned a 60 percent rating 
for the prostate disorder under Diagnostic Codes 7512-7527 
from December 1, 1986.

On August 5, 1988, the veteran filed a claim for increased 
ratings for his service connected disorders and for a total 
disability rating based on unemployability (TDIU).  On the VA 
Form 21-8940 ( Veteran's Application for Increased 
Compensation Based on Unemployability), he reported that he 
last worked full time in 1975.  He denied that he received 
any disability retirement benefits.  A rating decision in 
September 1988 denied entitlement to increased disability 
ratings and to a TDIU.

The Board, in a decision in March 1992, denied increased 
ratings for the prostate disorder, the scars of the chin and 
below the left eye, and right otitis externa, and granted 10 
percent evaluations for the ventral hernia and low back 
strain.  The Board remanded the issue of TDIU to the RO for 
readjudication.

The RO, in a rating decision in October 1992, implemented the 
Board's decision.  This raised the veteran's combined rating 
to 70 percent from August 5, 1988.  The RO also granted 
entitlement to a TDIU from August 5, 1988.

The veteran was hospitalized in October 1994 because of 
decompensated asthma and a productive cough with shortness of 
breath and cardiac arrhythmia (atrial flutter).  Two days 
later he developed asystole (cardiac arrest) that required 
cardiac resuscitation.  A temporary pacemaker was placed; 
however, due to the period of cardiac arrest (hypotension) he 
developed multiorgan failure with multiple complications that 
eventually led to his death on the fifth day of 
hospitalization.  Final diagnoses were: multiple organ 
failure secondary to hypotension; status post cardiac arrest 
and resuscitation; decompensated asthma; high blood pressure; 
diabetes mellitus, insulin dependent; and coronary artery 
disease.  Benign prostatic hypertrophy was noted but did not 
"impact" upon this episode of care.  

The death certificate discloses that the veteran died in a VA 
hospital in October 1994 at the age of 74 due to multiorgan 
failure due to cardiac arrest due to high blood pressure.

In July 1996, G. V. de S. submitted a statement with 
documentation from the Social Security Administration 
disclosing that the veteran had been awarded disability 
benefits from 1975 as a result of his prostate disorder and 
low back disorder.  Ms. S. maintained that the veteran had 
been totally disabled for many years prior to the 
determination by the VA.  She maintained that in 1979 the SSA 
found that it had erred and that it rectified this error by 
finding the veteran entitled to benefits retroactive to 1975.  
She contended that if the SSA corrected its initial 
determination, the VA could do likewise.

The veteran's children submitted a statement, dated in April 
1998, which referred to their father's surgery in 1975 at a 
VA hospital, and maintained that since that surgery he was 
unable to return to his job.

(A) Cause of Death.

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (1998); see 38 U.S.C.A. § 1310 (West 1991); see 
also 38 U.S.C.A. §§ 1110 and 1112 (West 1991 & Supp. 1999) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (1998).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1998).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, 
service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), (b) and (d) (1998).  Establishing direct service 
connection for a disability that has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1998).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease that becomes manifest to a degree of 10 percent or 
more within one year from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.307 (1998).  Hypertension and cardiac disease 
are conditions that may be presumptively service connected if 
manifest to a degree of ten percent within a year of service.  
38 C.F.R. § 3.309(a) (1998).

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); see also Johnson v. Brown, 8 Vet. App. 423, 426-27 
(1995) (applying well-grounded claim requirement in context 
of service connection for cause of veteran's death).  If the 
appellant has not presented a well-grounded claim, then the 
appeal fails as to that claim, and the Board is not obligated 
under 38 U.S.C.A. § 5107(a) to assist her any further in the 
development of that claim.  Murphy, 1 Vet. App. at 81.  

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet her initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on her own opinion as to medical causation; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).

"Hypertension" is defined as follows:  "(H)igh arterial 
blood pressure.  Various criteria for its threshold have been 
suggested, ranging from 140 . . . systolic and 90 . . . 
diastolic to as high as 200 . . . systolic and 110 . . . 
diastolic."  Dorland's Illustrated Medical Dictionary 801 
(28th ed. 1994).  Borderline hypertension is by consensus 
that blood pressure zone between highest acceptable 
"normal" blood pressure and hypertensive blood pressure.  
The Framingham Heart Study defines this as pressures between 
140 and 160 mm Hg systolic and 90 and 95 mm Hg diastolic.  
Stedman's Medical Dictionary, 831 (26th ed. 1995).

The veteran died as a result of cardiac arrest due to 
hypertension.  A review of the service medical records does 
not establish the onset of any cardiovascular disease, 
including hypertension, during service.  The single diastolic 
pressure of 90, reported in 1961, does not demonstrate the 
existence of hypertension in view of all of the other normal 
readings in service.  For example, on the retirement 
examination, the veteran's blood pressure was 120/80 and an 
EKG was interpreted as normal.  In addition, the veteran's 
blood pressure readings were normal on VA examinations in 
1964 and 1973 and his cardiovascular system was normal.  The 
first indication of hypertension was not until the VA 
hospitalization in 1986.  

Therefore, the evidence does not demonstrate the veteran's 
death was caused by a disability for which service connection 
had been established at the time of death or for which 
service connection should have been established.  
Furthermore, the appellant has presented  no competent 
medical evidence to establish that any of the veteran's 
service connected disabilities was a contributory cause of 
death.  There is no indication that the appellant possesses 
the requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette, 8 Vet. App. at 74; Espiritu, 2 Vet. App. 
at 494.  Consequently, her statements and those submitted on 
her behalf, regarding the cause of the veteran's death, are 
insufficient to establish a well-grounded claim for service 
connection for the cause of death on a secondary basis.  
Accordingly, the claim for service connection for the cause 
of the veteran's death is not well grounded and must be 
denied.

The appellant has the initial burden of establishing a well-
grounded claim for service connection for the veteran's cause 
of death or for a disorder, and, until she does so, VA has no 
duty to assist her.  38 U.S.C.A. § 5107(a) (West 1991); see 
Grivois v. Brown, 6 Vet. App. 136, 139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete the 
application for benefits.  See Robinette, 8 Vet. App. 69; VA 
has no outstanding duty to inform the appellant of the 
necessity to submit certain evidence to complete her 
application for VA benefits 38 U.S.C.A. § 5103(a) (West 
1991).  In this case there is nothing in the record to 
suggest the existence of evidence that might show that 
hypertension had its onset in service or that it was linked 
to any service-connected disability.

(B)  38 U.S.C.A. § 1318 Claim.

A surviving spouse may be entitled to DIC as if the veteran's 
death was service connected where the veteran's death was not 
caused by his own willful misconduct and the veteran was in 
receipt of or for any reason (including receipt of military 
retired or retirement pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation at the time of death for a service-connected 
disability that either (1) was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of ten years or more immediately preceding death; or 
(2) was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active service for a period of not 
less than five years immediately preceding death.  38 
U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 (1998).

In Green v. Brown, 10 Vet. App. 111, 115 (1997), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, "even if a service connected condition did not cause 
or contribute to the veteran's death, the surviving spouse is 
entitled to receive DIC benefits 'as if the veteran's death 
were service connected' when a veteran meets the requirements 
in 38 U.S.C. § 1318 and 38 C.F.R. § 3.22 (1995)."  The Court 
found that DIC may be awarded on four separate bases -- a 
regular service-connected death basis under 38 U.S.C. § 1310 
and three section 1318 DIC bases: (1) where the veteran was 
continuously rated totally disabled for 10 or more years 
immediately preceding death; (2) where the veteran was 
continuously rated totally disabled for 5 or more years 
immediately preceding death if also so rated at the date of 
discharge; or (3) where the veteran would have been entitled 
to receive the 100 percent compensation referred to in (1) or 
(2) at the time of his death but was not receiving it for 
some reason.  Id.  The Court stated, "as we interpret the 
applicable law and regulation in Section 1318(b) and § 
3.22(a)(2), a CUE claim is not the sole way for a survivor to 
show the veteran's entitlement as of the time of the 
veteran's death.  Rather, the survivor is given the right to 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to receive a different decision on a 
service-connection-related issue" based on evidence in the 
veteran's claims file or VA custody prior to the veteran's 
death and the law then or subsequently made retroactively 
applicable.  Id. at 118.

Subsequently, the Court issued its opinion in the case of 
Carpenter v. Gober, 11 Vet. App. 140 (1998).  In Carpenter, 
the veteran was discharged in November 1945 and was granted a 
TDIU rating, effective from January 1975.  The RO terminated 
TDIU benefits effective in May 1983 and a March 1984 Board 
decision confirmed the termination of TDIU benefits.  The 
Court addressed the question whether the "entitled to 
receive" language of § 1318(b) and 38 C.F.R. § 3.22 and the 
Court's analysis of that language in Green, an opinion issued 
while Carpenter was on appeal, resulted in the appellant's 
being able to bypass the 1984 final Board decision finding 
that the veteran was not then entitled to TDIU.  The Court 
noted that the appellant's § 1318 claim was first raised in 
October 1991 and that at the time of her claim 38 C.F.R. 
§ 19.196 provided, "Issues involved in a survivor's claim 
for benefits will be decided without regard to any prior 
disposition of those issued during the veteran's lifetime."  
The Court indicated that the regulation was replaced 
effective on March 4, 1992, by the promulgation of 38 C.F.R. 
§ 20.1106 (see 57 Fed. Reg. 4088, 4102 (1992)), which 
currently reads:  

Except with respect to benefits under the 
provisions of 38 U.S.C. § 1318 . . . 
issues involved in a survivor's claim for 
death benefits will be decided without 
regard to any prior disposition of those 
issues during the veteran's lifetime.  

38 C.F.R. § 20.1106 (1998).

In Carpenter, the Court held that the appellant was entitled 
to adjudication of her § 1318 claim under the law and 
regulation in effect when she brought her claim, the Court 
remanded the case for adjudication of the § 1318 "entitled 
to receive" DIC claim under Green without regard to any 
prior disposition of the issues during the veteran's lifetime 
pursuant to 38 C.F.R. § 19.196.

In this case, the appellant's claim was submitted in October 
1994.   Therefore, pursuant to the Court's analysis in 
Carpenter, the appellant's § 1318 claim is governed by 38 
C.F.R. § 20.1106 which requires that her claim must be 
decided with regard to the prior disposition of the issue 
during the veteran's lifetime.   TDIU.  See 38 U.S.C.A. 
§ 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (1998).  

Initially, the Board notes that the Court in Green stated 
that a § 1318 determination must be based on evidence in the 
veteran's claim file or in VA custody prior to the veteran's 
death.  In this case, the VA had no indication of any award 
of SSA disability benefits until after the veteran's death.  
For example, when he filed for a TDIU in 1988, he denied that 
he was receiving any disability retirement benefits.  
Information concerning the award of disability benefits by 
the SSA was not received until approximately two years after 
the veteran's death.  Therefore, this evidence cannot be 
considered in evaluating the Section 1318 claim.  

In addition, the veteran did not file a claim for entitlement 
to a TDIU rating until August 1988, approximately six years 
prior to his death.  The RO denied entitlement to increased 
ratings for his service-connected disabilities and to a TDIU 
rating in a rating decision in September 1988 and 
subsequently this denial was appealed to the Board on appeal.  
The Board granted increased ratings for a ventral hernia and 
a low back strain and remanded the TDIU issue to the RO for 
readjudication.  The RO, by rating action in October 1992, 
following the award of increased ratings by the Board, which 
increased the combined rating to 70 percent, granted 
entitlement to a TDIU rating, effective August 5, 1988.   As 
indicated above, the appellant's claim must be decided with 
regard to the prior disposition of the issue during the 
veteran's lifetime.  The RO assigned an effective date of 
August 5, 1988, the date of claim, and therefore under 38 
C.F.R. § 20.1106 this must be accepted as the effective date.  
In this case, the veteran was not continuously rated totally 
disabled for 10 years or more immediately preceding his death 
and there is no basis to establish that he would have been 
entitled to a 100 percent rating for ten years prior to his 
death. 
The appellant's claim under § 1318 must be denied because she 
has not demonstrated entitlement under any criteria set forth 
in § 1318.  In Sabonis v. Brown, 6 Vet. App. 426 (1994), the 
Court noted that in cases where the law and not the evidence 
is dispositive, as is the case here, a claim should be denied 
or an appeal to the Board terminated because of the absence 
of legal merit or the lack of entitlement under the law.  
Accordingly, the claim of entitlement to DIC under the 
provisions of 38 U.S.C. § 1318 is without merit and must be 
denied. 

ORDER

The claim for service connection for the cause of the 
veteran's death is not well grounded and is denied.  
Entitlement to DIC under the provisions of 38 U.S.C. § 1318 
is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


